In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-064 CR

____________________


ERIC DEWAYNE GARRETT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87381




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Eric Dewayne Garrett, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record, Thomas J. Pearson.  No opinion has issued
in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.	

									PER CURIAM

Opinion Delivered August 14, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. p. 47.4.